Citation Nr: 1716916	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.  

2.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine degenerative arthritis.

3.  Entitlement to an initial evaluation in excess of 10 percent for dermatomycosis tinea versicolor prior to November 8, 2016, and in excess of 30 percent thereafter.

4.  Entitlement to an initial compensable rating for dermatitis prior to November 8, 2016, and in excess of 10 percent thereafter.

5.  Entitlement to an initial compensable rating for a right shin splint and stress fracture prior to November 8, 2016, and in excess of 10 percent thereafter.

6.  Entitlement to an initial increased evaluation for degenerative joint disease of the right shoulder.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1987 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

By way of procedural background, the issues for higher rating for migraines, lumbar spine arthritis, dermatomycosis tinea versicolor, right shin splint and stress fracture, and dermatitis were previously remanded by the Board in February 2016 for further evidentiary development of requesting outstanding post-service treatment records and to obtain VA examinations for the Veteran's disabilities.  This was accomplished, and the claims were readjudicated in a December 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In February 2016, the Board also remanded the issue for an initial compensable rating for residuals of a left bicep muscle disability in order to allow the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  A review of the record shows that the Veteran was issued a statement of the case in December 2016; however, he did not file a substantive appeal.  (An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2016)).  Accordingly, that issue is not currently before the Board for appellate consideration. 

In February 2016, the Board also remanded the Veteran's service connection claims, including (1) entitlement to service connection for morning stiffness and multiple joint, tendon, and muscle aches, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations in the Persian Gulf; (2) entitlement to service connection for lack of energy, fatigue, and overall body weakness, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations in the Persian Gulf; (3) service connection for left carpal tunnel/cubital tunnel syndrome; and 
(4) service connection for a psychiatric disorder, to include PTSD, obsessive compulsive disorder, claustrophobia, depression, sleep impairment, panic/anxiety attacks, and memory problems.

Following the Board's remand, in a December 2016 rating decision, the RO granted service connection for fibromyalgia (claimed as morning stiffness, multiple joint, tendon and muscle aches, lack of energy, fatigue, and overall body weakness), service connection for left carpal tunnel syndrome, and service connection for PTSD (claimed as nightmares, obsessive-compulsive disorder, claustrophobia, depression, sleep impairment, pain/anxiety attacks, and memory problems).  These awards of service connection represent complete grants of the benefits sought; thus, these issues are no longer before the Board for appellate consideration. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.
Finally, the Board notes that the issue for entitlement to an initial increased evaluation for degenerative joint disease of the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's migraine headache disability is productive of frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; he does not have incapacitating episodes which require bed rest prescribed by a physician as a result of his intervertebrale disc syndrome.

3.  The evidence shows that the Veteran has sciatica with mild sensory symptoms in the lower left extremity associated with his lumbar spine disability, but not moderate or more severe symptoms.

4.  For the rating period prior to November 8, 2016, the Veteran's dermatophytosis tinea versicolor involved less than 20 percent of total body surface area and 20 percent of exposed surface area, and did not require systemic treatment or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12 month period.

5.  For the rating period beginning November 8, 2016, the Veteran's dermatophytosis tinea versicolor did not affect an area of more than 40 percent of the entire body or the use of constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

6.  For the rating period prior to November 8, 2015, the Veteran's dermatitis was not manifested by at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; and did not require intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  

7.  For the rating period beginning November 8, 2015, the Veteran's dermatitis was manifested by the use of systemic therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  

8.  For the rating period prior to November 8, 2016, the Veteran's right shin splints and stress fracture disability more nearly approximated a "moderate" muscle disability.

9.  For the rating period beginning November 8, 2016, the Veteran's right shin splints and stress fracture disability does not more nearly approximate a "moderately severe" muscle disability.

10.  For the rating period beginning November 8, 2016, the Veteran's right knee disability (associated with shin splints and stress fracture) has been manifested by painful motion with extension to 0 degrees, with flexion to, at worst, 55 degrees.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the maximum schedular criteria of a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 8100 (2016).

2.  The criteria for a rating in excess of 20 percent rating for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

3.  The criteria for a separate 10 percent rating for sensory sciatica symptoms of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2016).

4.  The criteria for a rating in excess of 10 percent for dermatophytosis tinea versicolor prior to November 8, 2016, and in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Codes (DCs) 7813-7806 (2016).

5.  For the rating period prior to November 8, 2015, the criteria for a compensable rating for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Code (DCs) 7806 (2016).

6.  For the rating period beginning November 8, 2015, the criteria for a 30 percent rating, but no higher, for dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Code (DCs) 7806 (2016).

7.  For the rating period prior to November 8, 2016, the criteria for a 10 percent rating, but no higher, for right shin splints with stress fracture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5312 (2016).

8.  For the rating period beginning November 8, 2016, the criteria for a rating in excess of 10 percent for right shin splints with stress fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5312 (2016).

9.  For the rating period beginning November 8, 2016, the criteria for a separate 10 percent rating for painful limitation of flexion of the right knee (associated with the right shin splints and stress fracture disability) have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. 
§ 3.159 (b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in February 2010, April 2010, June 2015, and November 2016, during which the examiners conducted examinations, reviewed the claims file, discussed the Veteran's history, and discussed the Veteran's symptoms in accordance with the rating criteria. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2016); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Ratings-Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. 202.





Rating Analysis for Migraine Headache Disability

The Veteran contends that he is entitled to a 50 percent rating for his migraine headache disability.  See Veteran's October 2010 notice of disagreement. 

The Veteran's migraine headaches have been appropriately rated under Diagnostic Code 8100.  Under this Diagnostic Code, a 30 percent rating is granted for characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is granted for very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating."  By way of reference, according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1367 (28th Ed. 1994), "prostrating" is defined as "extreme exhaustion or powerlessness."

The evidence includes a February 2010 VA general examination.  During the evaluation, the Veteran reported that he developed migraine headaches in the 2000s and stated that they occurred 4 times a month.  Associated symptoms included sensitivity to light, nausea, weakness, fatigue, and functional loss.  The Veteran reported that he was completely incapacitated when the migraines occurred.  It was noted that the Veteran was medically discharged from service secondary to his migraine condition.  The examiner diagnosed the Veteran with migraine headaches by history. 

In an October 2010 statement (notice of disagreement), the Veteran indicated that he had been having 4-5 migraines a month for the last year and a half.  These migraines were described by the Veteran as being "totally paralyzing" and left him in a state of extreme exhaustion combined with a feeling of complete powerlessness.  The Veteran indicated that no ordinary activity was possible during these attacks.  

In a June 2011 private treatment record from Dr. K. S., it was noted that the Veteran had 6-7 migraines in the last month.  In August 2011, it was noted that the Veteran had 5-6 migraines monthly.  
The Veteran was afforded a VA headaches examination in June 2015.  The examiner confirmed a diagnosis of migraines.  During the evaluation, the Veteran reported that during a migraine he would have diminished vision, ringing, and pain.  He indicated that he was experiencing these episodes 2-3 week and the migraines lasted from 2-72 hours.  To relive his symptoms, the Veteran indicated that he took medication and would lie in a dark, cool room.  The examiner noted that symptoms include pulsating or throbbing pain, nausea, vomiting, sensitivity to light, and changes in vision.  It was noted that the Veteran had characteristic prostrating attacks of migraine once every month.  These migraines, however, were not noted to be productive of severe economic inadaptability.  However, the examiner noted that the Veteran's headache disorder impacted his ability to work.  Specifically, it was noted that while in the Air Force, the Veteran was a radar technician and was no longer able to fly due to medications for his migraine condition and was discharged from service due to this disorder.  The examiner also indicated that the Veteran's disability affected his concentration and vision.  

Upon review of the evidence of record, lay and medical, the Board finds that the Veteran is entitled to a 50 percent rating for the entire period on appeal, as VA examinations demonstrate that the Veteran suffers from very frequent, completely prostrating, and prolonged headache attacks productive of severe economic inadaptability.  Although the June 2015 VA examiner checked "NO" as to whether the Veteran's migraines were productive of severe economic inadaptability, the examiner noted that the Veteran's headache disorder impacted his ability to work.  Specifically, it was noted that while in the Air Force, the Veteran was a radar technician and was no longer able to fly due to medications for his migraine condition and was discharged from service due to this disorder.  The examiner also indicated that the Veteran's disability affected his concentration and vision.  This demonstrates to the Board that the Veteran's migraines more nearly approximate severe economic inadaptability.

Further, the Veteran is competent to provide evidence regarding the severity of frequency of headaches.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent (maximum schedular rating) is warranted for the Veteran's migraine headache disability for the entire initial rating period on appeal.  

Rating Analysis for Lumbar Spine Disability

The Veteran maintains that his lumbar spine disorder is more severe than what is contemplated by the currently assigned 20 percent rating.  In a July 2010 statement, the Veteran stated "[m]y back is now in constant severe pain and frequently locks up and causes me to fall down."  Additionally, in a March 2013 VA Form 9, the Veteran indicated he believed he was entitled to a higher disability rating for his lumbar spine because his forward flexion was limited to 30 degrees or less.

The Veteran's lumbar spine disability has been rated under DC 5242 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  When rating degenerative arthritis of the spine (DC 5242), in addition to consideration of rating under the General Rating Formula, rating for degenerative arthritis under DC 5003 should also be considered.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (effective September 26, 2003) provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Turning now to the relevant evidence of record, in an April 2009 VA radiological examination report, the Veteran was noted to have some numbness sensation in the third and fourth digits of the left foot.  He was diagnosed with moderate L4-L5 intervertebral disc disease and moderately pronounces osteoarthritis degenerative changes in the lower lumbar.  It was further noted that, considering the clinical history, the Veteran had sciatica-like symptoms in the left lower extremity and left foot for one year.  

Private treatment records from Dr. G. G. dated in May 2009 show that the Veteran was seen for complaints of back pain and left foot numbness.  

The Veteran was afforded a VA general examination in February 2010.  During the evaluation, he reported symptoms of pain and stiffness with intermittent locking and decreased range of motion.  The Veteran reported that the pain was constat, but varied in intensity.  He indicated that the pain radiated to the top of his back.  Flare-ups were noted to last 5 minutes and were precipitated by bending or twisting.  The Veteran denied that his lumbar spine disability resulted in weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bladder complaints, bowel complaints, or sexual dysfunction.  The Veteran also denied any limitations in the ability to care for his own activities of daily living.  Upon physical examination, range of motion testing showed flexion limited to 60 degrees with pain throughout.  There were subjective reports of increased pain during repetitive motion, but no objective evidence of pain, fatigue, lack of endurance, weakness, or incoordination.  Sensory examination was normal in all four extremities.  

In a November 2016 VA lumbar spine examination, the Veteran reported that, a couple times a month, his back would lock up.  He also reported difficulty with lifting, showering, sitting down, and standing.  Range of motion testing showed flexion limited to 70 degrees with pain.  After repetitive use testing, flexion was reduced to 55 degrees due to pain.  The Veteran was not noted to have radicular pain or any other signs or symptoms due to radiculopathy.  He also did not have ankylosis of the spine.  The examiner indicated that the Veteran did not have IVDS.  

Upon review of the evidence of record, the Board finds that a rating in excess of 20 percent under the General Formula is not warranted for the rating period on appeal.  In this regard, the evidence during this period shows that the Veteran's thoracolumbar range of flexion was no worse than 55 degrees during the appeal period, which is well above 30 degrees, to include after repetitive-use testing.  Moreover, at no time was ankylosis of the entire thoracolumbar spine noted.

The Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating and does not more nearly approximate functional impairment commensurate with disability rating higher than that already assigned for the rating period on appeal.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of lumbar motion to warrant a higher disability rating what is already assigned.  Accordingly, the evidence of record preponderates against the assignment of a disability rating higher than 20 percent for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint for the rating period on appeal.

Further, at no time during the appeal period did the Veteran report experiencing "incapacitating episodes" as that term defined in the regulations.  38 U.S.C.A. 
§ 4.71 a, Diagnostic Code 5243.  The Veteran has reported that his back intermittent locks and he is unable to move for a short period of time.  He also reported some difficulty with daily activities; however, there is no evidence in the claims file that bed rest was prescribed by a physician, let alone any incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Accordingly, a higher rating based on incapacitating episodes pursuant to Diagnostic Code 5243 is not warranted.  

For these reasons, the Board finds that a higher disability rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted.

The Board considered whether separate evaluations for neurological disabilities are warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Paralysis of the sciatic nerve, such as that caused by sciatica, is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  20, 40, and 60 percent evaluations are warranted for moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve, respectively.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  Id.

On review, the Board finds that, for the rating period on appeal, a 10 percent rating is warranted for radiculopathy associated with the left lower extremity.  The Veteran has complained of left foot and toe numbness.  In the April 2009 VA radiological examination report, the Veteran was noted to have some numbness sensation in the third and fourth digits of the left foot.  He was diagnosed with moderate L4-L5 intervertebral disc disease.  It was further noted that, considering the clinical history, the Veteran had sciatica-like symptoms in the left lower extremity and left foot.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence shows only sensory symptoms and does not rise to the level of moderate paralysis for a higher rating.  See 38 C.F.R. § 4.124a, DC 8520.

Accordingly, a separate 10 percent rating is warranted for left lower extremity sciatica symptoms.

Rating Analysis for Dermatomycosis Tinea Versicolor

The Veteran has been assigned a 10 percent rating for his dermatomycosis tinea versicolor for the rating period prior to November 8, 2016.  Beginning November 8, 2016, he is in receipt of a 30 percent rating.  

The Veteran's dermatomycosis tinea versicolor is rated under Diagnostic Code 7813-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 
38 C.F.R. § 4.27 (2016).  Here, the hyphenated diagnostic code indicates that the Veteran's dermatomycosis is to be rated by analogy under the criteria for dermatitis or eczema (Diagnostic Code 7806).  See 38 C.F.R. § 4.118 (2016).

Diagnostic Code 7806 provides a noncompensable (0 percent) rating for the evaluation of dermatitis or eczema if there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted if there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, or; that systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Finally, a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

The Court held that use of a topical corticosteroid constitutes "systemic" corticosteroid therapy.  Johnson v. McDonald, 27 Vet. App. 497 (2016).

Diagnostic Code 7806 also provides for a rating of disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  As discussed in more detail below, the Veteran's dermatophytosis tinea versicolor has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Board finds that the Veteran is most accurately rated under Diagnostic Code 7806.

The Veteran was afforded a VA general examination in February 2010.  During the evaluation, the Veteran indicated that he developed an itchy rash on the upper torso after returning from the Middle East in the 1990s.  He reported that he had been treated with medication and creams, but was currently not receiving any treatment, to include in the last 12 months.  Upon physical examination, the examiner indicated that the tinea versicolor affected 7.5 percent of the entire body.  

In an April 2010 VA skin examination, the Veteran was noted to have a history of tinea versicolor which was treated with topicals.  The Veteran reported pruritic rashes intermittently in the bilateral axilla (armpits).  

In a March 2013 VA Form 9, the Veteran stated that his dermatomycosis tinea versicolor should be rated at least 20 percent disabling because the "affected area is large." Additionally, in a May 2010 statement, the Veteran reported that he frequently experienced "weird rashes" and "skin conditions" that would "pop up all over [his] body."

In a November 2016 VA skin examination, the Veteran stated that he was asymptomatic in reference to the tinea versicolor.  He was also unaware of any worsening of his condition.  The examiner indicated that the Veteran was not receiving any treatment for the dermatomycosis tinea versicolor.  The examiner further stated that dermatomycosis tinea versicolor comprised of the arms, upper chest, and lower back equaling and approximately 36 percent of the total body area.  

The Board additionally reviewed VA and private treatment records.  The evidence does not reflect that the Veteran's dermatophytosis tinea versicolor covers 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of his exposed areas affected for the rating period prior to November 8, 2016.  Although in his March 2013 statement, the Veteran reported that his disability covered a large area, the first medical evidence showing that it covered between 20 and 40 percent of the entire body was the November 8, 2016 VA examination (showing 36 percent of the total body area).  Further, although the Veteran had previously used medication to treat his disability, he denied any such treatment during the February 2010 and November 2016 VA examinations.  

Based on the foregoing, the Board finds that the Veteran has not met the criteria for a rating higher than 10 percent under Diagnostic Code 7806 for the rating period prior to November 8, 2016.  Similarly, the Veteran has not met the criteria for a rating higher than 30 percent under Diagnostic Code 7806 for the rating period beginning November 8, 2016.   

The Board has reviewed the remaining diagnostic codes for skin disabilities and finds that the evidence does not support a higher rating under any alternate diagnostic codes relevant to the disability.  See 38 C.F.R. § 4.118 (2016).

The Board considered the Veteran's statements describing his symptoms and he is certainly competent to report any observable skin symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Board finds that the Veteran's lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, to include the percentage of the area affected by the skin disability.  In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

In sum, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, an initial evaluation in excess of 10 percent for dermatomycosis tinea versicolor prior to November 8, 2016, and in excess of 30 percent thereafter is not warranted.

Rating Analysis for Dermatitis

The Veteran is assigned a noncompensable rating for his dermatitis for the rating period prior to November 8, 2016.  Beginning November 8, 2016, he is in receipt of a 10 percent rating.  

The Veteran's dermatitis is also rated under Diagnostic Code 7806.  As noted in the previous section, Diagnostic Code 7806 provides a noncompensable (0 percent) rating for the evaluation of dermatitis or eczema if there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted if there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, or; that systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Finally, a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

The Court held that use of a topical corticosteroid constitutes "systemic" corticosteroid therapy.  Johnson v. McDonald, 27 Vet. App. 497 (2016).

Diagnostic Code 7806 also provides for a rating of disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  As discussed in more detail below, the Veteran's dermatophytosis tinea versicolor has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Board finds that the Veteran is most accurately rated under Diagnostic Code 7806.

Turning now to the relevant evidence, VA afforded the Veteran a VA general examination in February 2010.  During the evaluation, the examiner noted erythematous quarter-sized plaque to the right and left axilla.  A diagnosis of dermatitis of the bilateral axilla was noted to affect 2.5 percent of the entire body area and 0 percent of the exposed body.

In an April 2010 VA skin examination, the Veteran reported pruritic rashes intermittently in the bilateral axilla (armpits).  

In a March 2013 VA Form 9, the Veteran stated that his dermatitis should be rated at least 10 percent disabling because it affected more than 5 percent of his body.  Additionally, in a May 2010 statement, the Veteran reported that he frequently experienced "weird rashes" and "skin conditions" that would "pop up all over [his] body."
In a November 2016 VA skin examination, the Veteran stated that he was asymptomatic in reference to his dermatitis.  He was unaware of any worsening of his condition.  Regarding treatment for his dermatitis, the examiner noted that the Veteran had used systemic corticosteroids less than 6 weeks in the past 12 months.  He had used topical corticosteroids for more than 6 weeks, but not constantly in the last 12 month.  His dermatitis was also noted to affect none of his total body area and exposed area.  

Upon review of the evidence of record, the Board finds that a higher rating of 30 percent for dermatitis is warranted, effective November 8, 2015.  Notably, the November 2016 VA examiner indicated that the Veteran had used topical corticosteroids for more than 6 weeks, but no constantly in the last 12 month.  In consideration of the holding in Johnson v. McDonald, 27 Vet. App. 497 (2016), the criteria for a 30 percent rating is warranted.  The Board finds further that 30 percent rating is warranted from November 8, 2015, as the increase is factually ascertainable within one year prior to the examination date.  

The Board next finds that a compensable rating prior to November 8, 2015, is not warranted as the medical evidence does not show that the Veteran's dermatitis affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or required intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  As noted by the February 2010 VA examiner, the Veteran's dermatitis affected 2.5 percent of the entire body and 0 percent of the exposed body.  The Veteran also denied any treatment for his skin disorders, to include any corticosteroid treatment, topical or otherwise, at that time.  

For these reasons, the Board finds that a compensable rating prior to November 8, 2015 is not warranted, but concludes that a rating of 30 percent, but no higher, is warranted, effective November 8, 2015.



Rating Analysis for Right Shin Splint and Stress Fracture Disability

The Veteran is assigned a noncompensable rating for his right shin splint and stress fracture disability (hereinafter right leg disability) for the rating period prior to November 8, 2016.  Beginning November 8, 2016, he is in receipt of a 10 percent rating.  

The Veteran's service-connected right shin splint and stress fracture was initially rated as noncompensable under Diagnostic Codes 5262-5312, which concern impairment of the tibia and fibula and impairment of Muscle Group XII, respectively.  The hyphenated diagnostic code in this case indicates that impairment of the tibia and fibula is the service-connected disorder, and that impairment of Muscle Group XII, which encompasses muscles in the lower leg, is the residual condition.

Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d)(1)-(4) (2016).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56 (c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection. (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d) (2016).

Also applicable in this case is Diagnostic Code 5262, which contemplates impairment of the tibia and fibula.  This Diagnostic Code assigns a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 
38 C.F.R. § 4.6 (2016).

Further, the appropriate diagnostic codes for rating limitation of motion of the knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Relevant evidence includes a February 2010 VA general examination, during which the Veteran complained of intermittent pain precipitated by prolonged standing or walking.  He denied any weakness, stiffness, swelling, heat, redness, instability, giving way, locking, or abnormal motion.  The Veteran denied flare-ups and no orthotic or prosthetic devices were used or worn.  The Veteran denied any limitations in his ability to care for his own activities of daily living such as bathing, grooming, or driving.  Upon physical examination, there was no evidence of any edema, swelling, malunion, nonunion, loose motion, or false joint.  On palpation, there was positive diffuse point tenderness below the knee extending to the ankle.  There was no evidence of any painful motion or motor deficit.  Posture on standing, squatting, supination pronation, and rising on heels and toes was normal.  Muscle strength was normal at 5/5.  Range of motion testing of the knee was not conducted.

In his October 2010 notice of disagreement, the Veteran stated he believed his right shin splint and stress fracture disorder warranted a 10 percent rating for moderate impairment of a muscle group due to "loss of power with a lower threshold of fatigue when compared to [his] left leg."

The Veteran was afforded another VA examination on November 8, 2016.  During the evaluation, the Veteran reported that his right shin splint and stress fracture disability had worsened.  He indicated that he used medication and "muscle rub" for the pain, which was noted to help.  The Veteran also reported flare-ups of the right leg while driving; he indicated that his muscle and shin would lock up (cramp).  It was further noted that the Veteran could walk no longer than 1 block due to pain.  Upon physical examination, range of motion of the knee was limited to 55 in flexion with pain, and 0 degrees of extension.  The left knee (by comparison) was limited to flexion to 65 degrees and extension to 0 degrees.  Functional loss was noted to include a limited ability to kneel.  There was no pain with weight bearing.  After repetitive use testing, the Veteran had no additional function loss or decreased range of motion.  Pain, weakness, fatigability or incoordination was not noted to significantly limit the Veteran's functional ability during a flare-up.  Strength in the right leg was noted as a 4 out 5, with 5/5 being normal strength.  There was no history recurrent subluxation, meniscal condition, lateral instability, or recurrent effusion in the right knee.  The examiner further indicated that the Veteran's right shin splints affected his range of motion of the knee, but not the ankle.  The stress fracture was not noted to affect the ankle.  The Veteran was also indicated that he regularly used a compression stocking.  It was further noted that the Veteran's right leg disability impacted his ability to work in that the Veteran was only capable of limited standing and walking.  

Upon review of all the evidence of record, the Board finds that a 10 percent rating is warranted for the Veteran's right leg disability for the rating period prior to November 8, 2016.  In this regard, the Board notes that the February 2010 VA examination is of little probative value as the examiner did not perform range of motion testing of the Veteran's right knee; this is especially problematic since the November 2016 VA examiner indicated that the Veteran's right shin splints disability affected his range of motion of the knee.  Moreover, during the physical examination in February 2010, there was positive diffuse point tenderness below the knee extending to the ankle.  Moreover, in October 2010, only months after the February 2010 VA examination, the Veteran indicated that he had loss of power in the right leg with a lower threshold of fatigue when compared to his left leg.  Notably, under 38 C.F.R. § 4.56, the level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, including loss of power.  For these reasons, the Board finds that the Veteran's right leg disability more nearly approximates a 10 percent rating for the period prior to November 8, 2016.
However, the Board finds that, for the entire rating period on appeal, a rating in excess of 10 percent is not warranted for the Veteran's right knee disability.  As noted above, the Veteran has specifically maintained that his right leg disability warrants a 10 percent rating for his moderate muscle impairment.  See October 2010 notice of disagreement.  Further, there is no indication that the Veteran's disability has resulted in an inability to maintain work requirements due to his right leg disability.  Further, there are no objective findings of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  

Nevertheless, the Board finds that the Veteran is entitled to a separate 10 percent rating for painful motion of the knee, which has been associated with the right shin splints and stress fracture disability.  See November 2016 VA examination report.  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  The Board finds that the Veteran's limited and painful motion does not constitute impermissible pyramiding as painful motion manifests different symptomatology than weakness associated with the Veteran's muscle disability.  

Further, whether or not arthritis is present, painful motion should be considered to determine whether a separate or higher rating is warranted under 38 C.F.R. § 4.59, which provides that the Rating Schedule is meant to allow for at least the minimum compensable rating for the joint to recognize actually painful, unstable or malaligned joints, due to healed injury.  Burton v. Shinseki, 25 Vet. App. 1 (2011).
In this case, the November 2016 VA examiner indicated that the Veteran's right knee was limited to 55 degrees in flexion with pain.  As such, the Board finds that a separate rating of 10 percent is warranted for painful flexion of the right knee beginning November 8, 2016 (the first evidence of painful motion).  

The Board also considered the Veteran's reported impairment of function, such as pain, stiffness, and weakness, as well as additional limitations of motion due to pain, to include with prolonged walking and kneeling.  Even considering additional limitation of motion or function of the right leg due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence does not show that the right leg disability more nearly approximates the criteria for any higher rating for any period on appeal.  During the February 2010 VA examination, there was no evidence of any painful motion or motor deficit.  Posture on standing, squatting, supination pronation, and rising on heels and toes was normal.  During the November 2016 VA examination, and after repetitive-use testing, the Veteran had no additional function loss or decreased range of motion.  Pain, weakness, fatigability or incoordination was not noted to significantly limit the Veteran's functional ability during a flare-up.  

For these reasons, the Board finds that a 10 percent rating for the Veteran's right leg disability is warranted for the rating period prior to November 8, 2016.  A rating in excess of 10 percent is not warranted for the entire rating period on appeal.  A separate 10 percent rating for painful motion of the right knee is warranted, effective November 8, 2016.

Extraschedular Consideration

Although the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 
Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected disabilities.  Regarding the Veteran's migraine headaches, the evidence shows such symptoms as occupational impairment and frequent, severe, headaches.  The Veteran's 50 percent rating under DC 8100 contemplates his symptomatology.  38 C.F.R. § 4.130, DC 9411. Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

The symptomatology and impairment caused by the Veteran's service-connected lumbar spine and radiculopathy disabilities are also specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.
The criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's lumbar spine, to include pain, decreased range of motion, and stiffness, is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran has also been granted a separate disability rating for his neurological disability associated with the left lower extremity.  

The symptomatology and impairments caused by the Veteran's skin disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 7806, specifically provide for disability ratings based on skin conditions.  For the rating period prior to November 8, 2016, the Veteran's dermatophytosis tinea versicolor involved less than 20 percent of total body surface area and 20 percent of exposed surface area, and did not require systemic treatment or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12 month period.  For the rating period beginning November 8, 2016, the Veteran's dermatophytosis tinea versicolor did not affect an area of more than 40 percent of the entire body or the use of constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  For the rating period prior to November 8, 2015, the Veteran's dermatitis was not manifested by at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; and did not require intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  For the rating period beginning November 8, 2015, the Veteran's dermatitis was manifested by the use of systemic therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the Veteran's skin disability, and referral for consideration of an extraschedular evaluation is not warranted.

The Veteran's service-connected right shin splint with stress fracture is evaluated as a muscle disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.73, Diagnostic Code 5312.  Throughout the pendency of the appeal, the Veteran's residuals were manifested by pain and weakness.  His reduced range of motion in the right knee has also been adequately contemplated by the separate 10 percent rating assigned herein.  

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

Further, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities and is receiving combined 100 percent rating; however, he has not alleged that his service-connected disabilities combine to result in additional disability or symptomatology with respect to the disabilities being decided herein.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Pursuant to the Board's remand, the RO issued a statement of the case regarding the TDIU issue in December 2016; however, the Veteran has not filed a substantive appeal regarding his claim for a TDIU.  

Nonetheless, the Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part and parcel of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  A combined 100 percent schedular disability rating has been in effect for the entire initial rating period on appeal; however, no single service-connected disability has been rated as 100 percent disabling.

The Board is cognizant of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008); however, the facts in this case distinguish the current appeal from the Court's holding in Bradley, where only a 70 percent ("less than total") schedular disability rating based only on one disability (PTSD) had been granted, with a TDIU claim subsequently filed and claimed to be due to non-PTSD disabilities. 

This case is distinguishable from Bradley because, here, the 100 percent schedular disability rating assigned throughout the entire rating period is based on the combined ratings of multiple service-connected disabilities.  Importantly, the Veteran has not contended, and the evidence does not suggest, that any single service-connected disability has made him unable to secure or follow a substantially gainful occupation.  Specifically, in his VA Form 21-8940, the Veteran indicated that he was unable to secure any substantially gainful employment as a result of his migraines, lumbar spine disability, and PTSD.  As such, a TDIU is not part of the initial rating appeal.

ORDER

An initial evaluation of 50 percent, the maximum schedular rating, for migraine headaches is granted; subject to the laws and regulations governing monetary benefits.

An initial evaluation in excess of 20 percent for lumbar spine degenerative arthritis is denied.

A separate 10 percent rating, but not higher, for sciatica symptoms associated with the lumbar spine disability is granted; subject to the laws and regulations governing monetary benefits.

An initial evaluation in excess of 10 percent for dermatomycosis tinea versicolor prior to November 8, 2016, and in excess of 30 percent thereafter is denied.

For the initial rating period prior to November 8, 2015, a compensable rating for dermatitis is denied.

For the initial rating period beginning November 8, 2015, a 30 percent rating, but no higher, for dermatitis is granted subject to the laws and regulations governing monetary benefits.

Since the beginning of the claim and throughout the entire initial rating period, a 10 percent rating, but no higher, for right shin splits with stress fracture is granted; subject to the laws and regulations governing monetary benefits.

For the initial rating period beginning November 8, 2016, a separate 10 percent rating for painful motion of the right knee is granted subject to the laws and regulations governing monetary benefits.


REMAND

Remand is necessary for the issuance of a statement of the case pertinent to the initial increased rating claim for the service-connected right shoulder disability.  

As indicated in the February 2016 Board remand, in July 2010, the RO granted the Veteran's claim for a right shoulder disorder and assigned a 10 percent disability rating.  In October 2010, the Veteran filed a notice of disagreement with respect to the assigned rating; however, the RO had not yet provided the Veteran with a statement of the case addressing those ratings.  Accordingly, the Board remanded the issue in February 2016.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (finding that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case).

A review of the evidence of record since the February 2016 Board remand shows that the Veteran was granted a 20 percent rating, effective July 25, 2009, for the right shoulder disability; however, a statement of the case has still not been issued.  Accordingly, the issue is again remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

With regard to the Veteran's claim for an increased rating (higher than 20 percent) for the right shoulder disability, the RO must issue a statement of the case and notify the Veteran of his appellate rights with regard to the denial of this claim. 
38 C.F.R. § 19.26 (2016).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If, and only if, the Veteran perfects an appeal as to this issue, it must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


